Title: General Orders, 25 July 1778
From: Washington, George
To: 


          
            Head-Quarters White Plains Saturday July 25th 1778.
            Parole Kilkenny—C. Signs Keen. Kensington—
            
          
          All Officers who have received public Monies, which are yet unaccounted for will
            prepare and settle their Accompts immediately with the Auditors.
          The troop will beat at six ôClock in the morning—the guards to be on the Parade at
            seven precisely; The Brigade Majors are reminded to bring on the Super-numeraries, one
            to every twelve men.
          The Grand Parade is assigned on the Main-Road near the Park in Rear of the Old
            Lines.
          A large Cut and thrust sword silver mounted left at General Poor’s quarters—Inquire of
            Majr McClintock.
        